Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ava Billimoria on March 2, 2021.

The application has been amended as follows: 
The claims dated November 18, 2020 have been amended as follows:
In claim 3 lines 5-6 “the dynamic pressure” has been replaced with --the estimated dynamic pressure--
In claim 7 line 3 “a static pressure” has been replaced with --the static pressure--
In claim 10 line 10 “a plurality of pitot tubes” has been replaced with --the plurality of pitot tubes--
In claim 16 line 3 “a static pressure” has been replaced with --the static pressure--
Claim 17 has been amended as follows:
17.	(Currently Amended) A method for determining an estimated dynamic pressure for an aircraft, the method comprising:

receiving, by the computer, a plurality of first operating parameters that each represent an operating condition of the aircraft, wherein the plurality of first operating parameters include at least an estimated Mach number of the aircraft;
determining, by the computer, a drag coefficient and a lift coefficient based on the plurality of first operating parameters;
determining, by the computer, the estimated dynamic pressure based on both the drag coefficient and the lift coefficient;
determining, by the computer, a measured dynamic pressure based on the total pressure and a static pressure; 
comparing the measured dynamic pressure and the estimated dynamic pressure with one another to determine a difference; 
determining that the difference between the measured dynamic pressure and the estimated dynamic pressure exceeds a threshold value for a threshold amount of time;
in response to determining that the difference between the measured dynamic pressure and the estimated dynamic pressure exceeds [[a]]the threshold value for [[a]]the threshold amount of time, determining the presence of a common mode fault of the measured dynamic pressure; and
in response to determining the common mode fault, switching from the measured dynamic pressure to the estimated dynamic pressure to determine a plurality of trusted air speed values.
In claim 23 line 3 “a static pressure” has been replaced with --the static pressure--


Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 
In FIG. 9, “Q(m)” should be –α(m)—to be consistent with the specification.
In FIG. 10, “Q(est)” should be –α(est)—to be consistent with the specification.
In FIG. 16, the reference character “PL” has been used to designate both the left and right pressure values in FIG. 16, one of the two values labeled “PL” should be --PR-- to be consistent with Par 114-116 of the specification.  
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

The Patent and Trademark Office no longer makes drawing changes.  See 1017 O.G. 4.  It is applicant's responsibility to ensure that the drawings are corrected.  Corrections must be made in accordance with the instructions below.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.



Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not appear to teach nor immediately render obvious the subject matter recited in at least independent claims 1, 10, and 17 of the present application. Particularly, the prior art of record does not appear to teach nor immediately render obvious the specific determination of an estimated dynamic pressure that is then compared to a measured dynamic pressure to determine the presence of a common mode fault in an aircraft, wherein the determination of the estimated dynamic pressure comprises:
Receive as input a plurality of first operating parameters that each represent an operating condition of the aircraft, wherein the plurality of first operating parameters include at least an estimated Mach number of the aircraft
Determine a drag coefficient and a lift coefficient based on the plurality of first operating parameters
Determine an estimated dynamic pressure based on both the drag coefficient and the lift coefficient
The prior art reference of McIntyre (US Patent Publication 2014/0330455) teaches an invention drawn towards the calculation of a synthetic dynamic pressure based upon a coefficient of lift that is calculated using multiple parameters of an aircraft and the comparison of the synthetic dynamic pressure to measured pressures to determine common mode faults. McIntyre does not teach the use of an estimated Mach number in the calculation of the coefficient of lift nor does it teach the calculation of a coefficient of drag and the use of the coefficient of drag when calculating the synthetic dynamic pressure. The similar prior art reference Hagerott (US Patent 10006928) does teach the calculation of a coefficient of lift based upon a synthetic Mach number and the use of the coefficient of lift in the calculation of the dynamic pressure but does not teach the calculation nor use of a coefficient of drag when calculating the dynamic pressure. The prior art reference Colgren (US Patent 6273370) teaches the calculation of a coefficient of drag based upon a plurality of parameters and the calculation of a dynamic pressure based upon both the coefficients of lift and drag, but Colgren does not teach the use of an estimated Mach number in the calculation of the coefficient of drag. Finally, the prior art reference Dupont (US Patent Publication 2015/0057960) teaches that the coefficient of drag may be estimated based upon a calculated Mach number of an aircraft. However, combining the references McIntyre, Hagerott, Colgren, and Dupont to teach the calculations of both the coefficients of lift and drag based upon an estimated Mach number and the subsequent calculation of a dynamic pressure based on both the coefficients of lift and drag, and then using this dynamic pressure to determine the presence of the common mode fault in the aircraft would have relied upon impermissible hindsight reasoning.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miller (US 3691356) is pertinent because it teaches the calculation of a coefficient of lift based on the Mach number of an airplane and the calculation of a coefficient of drag based upon the coefficient of lift. 
Berdoulat (US 2017/0356925) is pertinent because it teaches the use of a measured Mach number as part of the calculation of both the coefficient of lift and the coefficient of drag.
Carvalho (US 2020/0309810) is pertinent because it teaches the use of a Kalman filter to calculate an estimated dynamic pressure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K MORGAN whose telephone number is (571)272-4238.  The examiner can normally be reached on Monday-Friday 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/N.K.M./Examiner, Art Unit 3669                                                                                                                                                                                                        



/Nadeem Odeh/Primary Examiner, Art Unit 3669